t c memo united_states tax_court john e wainwright keerti varmaa next friend petitioner v commissioner of internal revenue respondent docket no filed date keerti varmaa specially recognized for petitioner william j gregg and bartholomew cirenza for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues remaining for decision are whether the statute_of_limitations bars assessment of petitioner’s income_tax_liability for the taxable_year whether petitioner is entitled to mortgage interest deductions claimed on schedules a itemized_deductions for the taxable_year sec_2010 and sec_2011 whether petitioner is entitled to certain expense deductions claimed on schedules e supplemental income and loss for the taxable_year sec_2010 sec_2011 and sec_2012 whether petitioner is entitled to automobile depreciation expense deductions claimed on schedules c profit or loss from business for the taxable_year sec_2010 sec_2011 and sec_2012 whether petitioner is entitled to a residential_energy_credit of dollar_figure for the taxable_year whether petitioner is entitled to a dollar_figure charitable_contribution_deduction claimed on schedule a for the taxable_year whether petitioner is entitled to a dollar_figure casualty_loss deduction claimed on schedule a for the taxable_year 1petitioner concedes that he received a dollar_figure taxable_distribution from an individual_retirement_account ira in erroneously claimed a deduction for motor_vehicle purchase taxes for and improperly claimed deductions for unreimbursed employee_expenses for and respondent concedes that state_income_tax of dollar_figure was withheld from the ira distribution and further concedes that petitioner is entitled to the claimed mortgage interest_deduction for the taxable_year and whether petitioner is liable for accuracy-related_penalties under sec_6662 a for the taxable_year sec_2010 sec_2011 and sec_2012 keerti varmaa serves as petitioner’s next friend pursuant to rule d findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in washington d c petitioner was employed by lockheed martin as an aerospace professional until his retirement on date petitioner is a veteran of the u s air force petitioner and ms varmaa have been friends for over years and have worked and lived together before she met petitioner ms varmaa purchased property pincite rayburn road in bethesda maryland rayburn property for approximately dollar_figure in petitioner and ms varmaa refinanced the rayburn property as coborrowers in order to make renovations on date a kitchen fire occurred at the rayburn property 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in the rayburn property during and and paid the mortgage payments and maintained the property during those years petitioner and ms varmaa also coown properties pincite cathedral avenue n w and 25th street n w 25th street property washington d c during the taxable_year petitioner received a distribution from his ira of dollar_figure from pershing llc state_income_tax of dollar_figure was withheld from the ira distribution petitioner timely filed a form_1040 u s individual_income_tax_return for the taxable_year on date reporting wages of dollar_figure petitioner claimed the following itemized_deductions on hi sec_2010 return a home mortgage interest_deduction of dollar_figure pertaining to the rayburn property a charitable_contribution_deduction of dollar_figure a deduction for taxes paid of dollar_figure and a casualty and theft_loss deduction of dollar_figure on schedule c for petitioner reported zero gross_income and claimed a depreciation expense 3petitioner submitted an amended_return for the taxable_year on date 4petitioner claimed that dollar_figure was contributed in cash or by check and dollar_figure was contributed by a method other than cash or check 5this amount consists of state local_income_taxes of dollar_figure real_estate_taxes of dollar_figure and new motor_vehicle taxes of dollar_figure petitioner concedes respondent’s disallowance of the deduction for new motor_vehicle taxes deduction of dollar_figure petitioner also claimed a residential_energy_credit of dollar_figure purportedly from the installation of energy-efficient windows and other energy saving assets in the rayburn property petitioner timely filed a form_1040 for the taxable_year reporting zero wages petitioner claimed an itemized_deduction for home mortgage interest of dollar_figure pertaining to the rayburn property on schedule c for petitioner reported zero gross_income and claimed a depreciation expense deduction of dollar_figure petitioner timely filed a form_1040 for the taxable_year reporting zero wages petitioner claimed an itemized_deduction for home mortgage interest of dollar_figure pertaining to the 25th street property on schedule c for petitioner reported zero gross_income and claimed a depreciation expense deduction of dollar_figure on date respondent issued to petitioner a notice_of_deficiency for the taxable_year sec_2010 sec_2011 and sec_2012 disallowing certain deductions and 6petitioner submitted amended and reamended tax returns for the taxable_year on date and date respectively 7petitioner submitted an amended_return for the taxable_year on date credits that petitioner claimed in his original tax returns petitioner timely filed a petition with this court opinion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof with respect to relevant factual issues may shift to the commissioner if certain criteria are satisfied sec_7491 provides that the burden_of_proof shifts to the commissioner only when the taxpayer has complied with the requirements under this title to substantiate any item and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews petitioner has not complied with the substantiation requirements of sec_7491 nor has he maintained all records as required by sec_7491 therefore we hold that sec_7491 does not apply to shift the burden_of_proof to respondent 8petitioner erroneously indicated on his petition that he is disputing a notice_of_determination rather than a notice_of_deficiency the notice_of_deficiency makes adjustments to petitioner’s original tax returns petitioner asserts that respondent should disregard the original returns and make adjustments to the amounts on the amended returns we will address the parties’ arguments as they pertain to the notice_of_deficiency which is based on petitioner’s original returns statute_of_limitations petitioner argues that the statute_of_limitations on assessment for his taxable_year expired before the internal_revenue_service irs issued the notice_of_deficiency specifically petitioner argues that the statute_of_limitations for his taxable_year expired on date and therefore the date notice_of_deficiency was issued beyond the limitations_period as a general_rule sec_6501 requires that any_tax be assessed within three years after the return was filed the parties stipulate that petitioner timely filed hi sec_2010 tax_return on date on date the irs issued to petitioner a notice_of_deficiency for the taxable_year sec_2010 sec_2011 and sec_2012 because the notice_of_deficiency was issued within three years of the date that petitioner filed hi sec_2010 tax_return ie date the statute_of_limitations is not a bar to assessment for the taxable_year mortgage interest_deduction deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs in the notice_of_deficiency respondent disallowed petitioner’s claimed mortgage interest deductions of dollar_figure for and dollar_figure for sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes amounts paid_or_accrued during the taxable_year on acquisition_indebtedness sec_163 acquisition_indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 a qualified_residence includes the principal_residence of the taxpayer sec_163 thus interest_paid on a mortgage secured_by a 9in the notice_of_deficiency respondent also disallowed petitioner’s claimed mortgage interest_deduction of dollar_figure for on brief respondent concedes petitioner’s entitlement to this amount qualified_residence is excluded from the definition of personal_interest and is therefore deductible see sec_163 and to meet the requirements of sec_163 the mortgage must be the obligation of the taxpayer claiming the deduction not the obligation of another 604_f2d_34 9th cir aff’g tcmemo_1976_ 74_tc_1266 however sec_1_163-1 income_tax regs provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon such mortgage may be deducted as interest on his indebtedness we have disallowed a deduction for mortgage interest where the taxpayer is unable to establish legal or equitable ownership of mortgaged property see daya v commissioner tcmemo_2000_360 tax ct memo lexis state law determines the nature of property rights and federal_law determines the appropriate tax consequences of those rights 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir the rayburn property is in maryland and therefore maryland law governs the property rights in this case in maryland property is defined as real_property or any interest therein or appurtenant thereto md code ann real prop sec k west maryland courts have recognized equitable interests in property and held that owners of real_property are not limited exclusively to holders of legal_title see triantis v triantis a 2d md ct spec app a taxpayer becomes the equitable owner of property when he or she assumes the benefits_and_burdens_of_ownership see 68_tc_115 blanche v commissioner tcmemo_2001_63 the court considers certain factors to determine whether a taxpayer has assumed the benefits_and_burdens_of_ownership including whether the taxpayer had the right to possess the property and to enjoy the use rents and profits thereof whether the taxpayer had the duty to maintain the property whether the taxpayer was responsible for insuring the property whether the taxpayer bore the risk of loss of the property whether the taxpayer was obligated to pay taxes assessments and charges against the property whether the taxpayer had the right to improve the property and whether the taxpayer had the right to obtain legal_title to the property at any time by paying the balance of the purchase_price blanche v commissioner tcmemo_2001_63 tax ct memo lexi sec_78 we find that petitioner was the equitable owner of the rayburn property for the taxable_year sec_2010 and sec_2011 ms varmaa testified credibly that she and petitioner had an understanding that he had an equitable interest in the rayburn property petitioner is a coborrower on the mortgage loan for the rayburn property and he resided in and maintained the rayburn property in and at trial respondent conceded that petitioner made the monthly mortgage payments for the rayburn property in and citimortgage inc citimortgage required petitioner to sign the mortgage note citimortgage issued to ms varmaa and petitioner forms mortgage interest statement for the taxable_year sec_2010 and sec_2011 reporting mortgage interest_paid of dollar_figure and dollar_figure respectively accordingly we hold that petitioner had an equitable ownership_interest in the rayburn property in and and is therefore entitled to deductions for mortgage interest of dollar_figure for and dollar_figure for schedule e expenses respondent disallowed petitioner’s claimed schedule e expense deductions of dollar_figure for dollar_figure for and dollar_figure for petitioner offered no testimony or other evidence explaining these claimed expense deductions in his posttrial brief petitioner appears to concede respondent’s disallowance of petitioner’s claimed schedule e expense deductions stating petitioner has corrected the erroneous schedule e by removing it from the amended returns accordingly we sustain respondent’s disallowance of petitioner’s claimed schedule e expense deductions for the years in issue schedule c depreciation to be deductible vehicle expenses must be incurred in the pursuit of a trade_or_business sec_162 automobile depreciation is permitted as a deduction only if the automobile is used in the pursuit of a trade_or_business or for the production_of_income sec_167 the ownership and maintenance of the property must relate primarily to a business or a profit-making endeavor rather than a personal purpose 48_tc_358 if the acquisition and maintenance of property such as an automobile are primarily profit motivated and personal_use is distinctly secondary and incidental deductions for maintenance_expenses and depreciation will be permitted if acquisition and maintenance are motivated primarily by personal considerations deductions are disallowed and if substantial business and personal motives exist 10the adjustments to petitioner’s tax returns in the notice_of_deficiency are based on his original tax returns for the years in issue at trial and on brief petitioner asserts that respondent should disregard the original returns and make adjustments to the amounts on the amended returns we note that the irs is not required to accept amended returns see 464_us_386 citing 460_us_370 ndollar_figure we address the adjustments in the notice_of_deficiency giving due regard to any concessions petitioner made in the amended returns allocation becomes necessary 275_f2d_578 7th cir aff’g tcmemo_1958_104 if allocation is necessary the deduction for allocable business use is computed by reference to the ratio of time or space devoted to business as compared with total use 55_tc_94 petitioner claimed automobile depreciation expense deductions on schedules c of dollar_figure for dollar_figure for and dollar_figure for petitioner argues that the depreciation_deductions are attributable to his purchase of a audi which he used exclusively for his consulting businessdollar_figure the only evidence in the record to support these claimed deductions is a purchase_price sale contract dated date documenting the purchase of a audi for dollar_figure neither petitioner nor ms varmaa provided any additional documentation12 establishing that petitioner carried on a consulting business or to what extent if any he used the audi for this business at trial ms varmaa testified that she did not know the details of petitioner’s consulting business furthermore petitioner did not report any schedule c gross_receipts from the 11according to ms varmaa petitioner started a consulting business on date the day after he retired from lockheed martin 12at trial ms varmaa testified that she had a mileage log for the vehicle however the mileage log was never produced or offered into evidence consulting business for the years in issue on the basis of this record petitioner has not substantiated that he carried on a consulting business or that the audi was used for the business accordingly we sustain respondent’s disallowance of petitioner’s claimed depreciation expense deductions for the years in issue residential_energy_credit for sec_48 provided for a nonrefundable residential_energy_credit for the installation of nonbusiness energy-efficient property petitioner claimed a dollar_figure residential_energy_credit for the taxable_year as substantiation petitioner submitted an invoice from champion window co of gaithersburg to ms varmaa for windows the invoice shows a contract amount of dollar_figure a deposit of dollar_figure and payments of dollar_figure the invoice further shows an install date of date we find the invoice insufficient to substantiate the claimed residential_energy_credit for several reasons first the invoice does not detail what type of windows were installed or at which property they were installed second petitioner’s name is not on the invoice and there is no indication whether he or ms varmaa or another party made the deposit or payments third the installation date of the windows is date whereas the credit was claimed for the taxable_year thus we are unable to conclude on the basis of this record that petitioner is entitled to a residential_energy_credit for the taxable_year charitable_contribution deductions sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 the nature of the substantiation required depends on the size of the contribution and whether the contribution is in cash or property in general the regulations require the taxpayer to maintain for each contribution one of the following a canceled check a receipt from the donee or in the absence of a canceled check or receipt other reliable written records sec_1_170a-13 income_tax regs a deduction for a charitable_contribution exceeding dollar_figure must be substantiated by a contemporaneous written acknowledgment of the contribution by the donee organizationdollar_figure sec_170 13additional information is required to substantiate charitable_contribution deductions exceeding dollar_figure see sec_1_170a-13 and d i a and b income_tax regs petitioner claimed a dollar_figure charitable_contribution_deduction for the taxable_year which respondent disallowed in its entirety in the notice_of_deficiency petitioner contends that his charitable_contribution_deduction should be allowed because he provided substantiating documentation to the irs examiner during the audit process however neither ms varmaa nor petitioner has provided the court with any canceled checks receipts or other reliable written records that would support petitioner’s claimed charitable_contribution_deduction accordingly we sustain respondent’s disallowance of petitioner’s claimed dollar_figure charitable_contribution_deduction for casualty_loss sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowable loss in the case of an individual a casualty_loss is allowable to an individual for the loss of property not connected with a trade_or_business or with a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty sec_165 petitioner contends that he is entitled to a casualty_loss deduction of dollar_figure for the taxable_year because on date there was a major fire in the kitchen of the rayburn property that damaged the entire floor in support of this claimed deduction petitioner submitted evidence consisting of a letter dated date from citimortgage to ms varmaa and petitioner explaining the insurance claim process a letter to citimortgage from ms varmaa and petitioner concerning reimbursement an itemized printout of repair work from travelers insurance to ms varmaa a servpro statement to ms varmaa three checks dated date from travelers insurance to ms varmaa for dollar_figure dollar_figure and dollar_figure respectively and a kitchen bath depot work contract for dollar_figure signed by ms varmaa on date we find ms varmaa’s testimony credible concerning the kitchen fire at the rayburn property on date however the documentation that petitioner submitted is insufficient to substantiate the total cost of the repair work and equally important how much of the cost was reimbursed by insurance in addition most of the documentation that petitioner submitted does not include his name and therefore we are unable to ascertain how much petitioner paid for kitchen repairs and to what extent he was or was not reimbursed by insurance accordingly we sustain respondent’s disallowance of petitioner’s claimed casualty_loss deduction for sec_6662 accuracy-related_penalties respondent determined that for the taxable years petitioner is liable for accuracy-related_penalties pursuant to sec_6662 and b and for underpayments attributable to negligence or substantial understatements of income_tax respondent bears the burden of production with respect to these penalties see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose the penalties see 116_tc_438 once respondent has done so the burden_of_proof is on petitioner to show that the penalties do not apply see id negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 see also 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioner exhibited a lack of due care in failing to report a dollar_figure ira distribution improperly claiming deductions for motor_vehicle tax and unreimbursed employee_expenses and not maintaining adequate books_or_records to substantiate his automobile depreciation expenses and his charitable_contribution respondent has met his burden of production with respect to the sec_6662 penalties for negligence the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner has not explained his failure to accurately report income and properly substantiate expenses on his original tax returns accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalties for negligencedollar_figure in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule 14the sec_6662 accuracy-related_penalties are based on the amounts of any underpayments of tax which will be determined in a rule computation
